Title: From Louisa Catherine Johnson Adams to John Adams, 27 March 1823
From: Adams, Louisa Catherine Johnson
To: Adams, John





Washington 27 March 1823


Surely my dear John you were not in your usual state when you wrote and enclosed George’s Letter to me or you could not have put such a construction upon it—Remember that when we undertake to correct the faults of others we should have attained to years of experience and have acquired by this means the capacity of advizing or else have conquered and eradicated all those failings in ourselves which we wish to correct in others—You will not be pleased at this remark from me but reflection will teach you that there is too strong an indication of arrogant presumption in the tone of your notes on that Letter more especially at the moment of your own success to be agreeable to me to whom goodness of heart and unobtrusive worth is more valuable than all the wit that the most brilliant genius can boast—Your brother is a little excentric in his ways and has many peculiarities of character which time and experience alone can eradicate or rather ameliorate—but these are mere puerile habits acquired by neglect in those who ought to have checked them in early youth He has to make up for these little deficiencies which after all are only the want of attention to a few polished agreements, the best and kindest heart, and the truest affection for his brothers; which has been strongly manifested in the warmth and zeal with which he has urged their cause, when their father found so much cause to censure and disapprove—I have also warmly and unceasingly prayed for your acquisition of all that your father was so solicitous you should obtain; but it was in the hope that you would bear your budding honours meekly and with true judgment; which would point out to you the necessity of "plucking the moat out of your own eye ere you attempt to remove the beam” from that of your neighbour—A domineering spirit like an ill weed is of rapid growth, and when the root is well strengthened can scarcely ever be destroyed—hard have I ever found it to check this failing in myself. I am therefore able to point out the danger to you to whom the curb is so necessary, and though you will rebel while you read this Letter, and every proud feeling will revolt at the advice it contains, I feel it will make a due impression on your mind, and that the conviction that it is impelled by the ardent affection of a Mother will make it acceptable to a Son who has but little to do to be all that Mother can wish or desire—






